Opinions of the United
1996 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


10-9-1996

Harrison v. Nissan Motor Corp
Precedential or Non-Precedential:

Docket 95-1300




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1996

Recommended Citation
"Harrison v. Nissan Motor Corp" (1996). 1996 Decisions. Paper 42.
http://digitalcommons.law.villanova.edu/thirdcircuit_1996/42


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1996 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
             UNITED STATES COURT OF APPEALS
                 FOR THE THIRD CIRCUIT
                 ______________________

                     NO. 95-1300
                ______________________

                    FANNIE HARRISON,
                                         Appellee

                          v.

      NISSAN MOTOR CORPORATION IN U.S.A.,
                                     Appellant
           _________________________

  Appeal from the United States District Court
    For the Eastern District of Pennsylvania
           D.C. Civ. No. 94-cv-06791
           _________________________

***VACATED    See order filed November 4, 1996***